Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION


Allowable Subject Matter
Claims 1-6 and 8-21 allowed.
The following is an examiner’s statement of reasons for allowance: 
After a full review of the prior arguments, and after careful review of the complex claims as a whole, the examiner believes that the prior art taken alone or in combination fails to teach the claims as a whole such as in claims 1, 6, 11, and 16.
The above claims are deemed allowable given the complex nature of having a dedicated function determination model per external device for identifying and transmitting as precisely claimed. The closest prior art teaches server based approaches for models as well as local models, wherein the server models are used when an on-board local model fails e.g. basic English local and complex commands at server e.g. “raise the thermostat 2 degrees”. Such server models are typically tied to any number of devices e.g. music player, gps, overall phone, tv, stove, etc. The core concept of home automation is the same in the prior art and present invention however st, and 2nd. Assuming a hub = server, device1 = phone, and device2 = any device, at best the prior art reads up a hub and device1. There is also the assumption that a server actually performs the operation, which it does not, however one of ordinary skill can argue that ASR is part of the operation itself. At best the combination of prior art would teach the third device being a separate user device, however the first user must use a second users device which must also contain a model to perform the operation of the first user. Prior art in this field typically seek to contain models off-board on a server to avoid the need for each device to have a dedicated model (e.g. Google, SIRI, Alexa), wherein the device can simply execute the commands with a CPU without using a model or any form of post ASR processing (server alone does the heavy ASR model work). The allowed claims appear to demonstrate a deviation from this.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL COLUCCI whose telephone number is (571)270-1847.  The examiner can normally be reached on M-F 9 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on (571)-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL COLUCCI/Primary Examiner, Art Unit 2658                                                                                                                                                                                                                                                                                                                                                                                              (571)-270-1847
Examiner FAX:  (571)-270-2847
Michael.Colucci@uspto.gov